Citation Nr: 0202347	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  00-23 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an earlier effective date for the assignment 
of an increased evaluation for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.

In a rating decision dated in June 1993, the RO granted 
entitlement to service connection for PTSD, and evaluated the 
disability as 30 percent disabling, effective from June 1992.  
In March 1999, the RO increased the evaluation for PTSD from 
30 percent to 50 percent, effective from June 1997.  

In June 2000, the RO increased the evaluation for PTSD from 
50 percent to 70 percent, effective from July 10, 1998.  In 
August 2000 the veteran expressed disagreement with the June 
2000 decision, claiming entitlement to an earlier effective 
date for the award of the 70 percent evaluation.  The RO 
issued a statement of the case in August 2000.  He submitted 
a substantive appeal in September 2000.  The veteran 
testified at a hearing before a decision review officer at 
the RO in August 2001. In September 2001, the RO hearing 
officer increased the evaluation for PTSD from 50 percent to 
100 percent, effective from April 3, 2000.  

In September 2001, a decision review officer at the RO 
determined in effect that there was clear and unmistakable 
error in the decision to grant the 70 percent evaluation 
effective July 10, 1998, and that the correct effective date 
was April 3, 2000.  The decision review officer went on to 
grant a 100 percent schedular evaluation for PTSD effective 
April 3, 2000.  PTSD was evaluated as 50 percent disabling 
during the period from June 19, 1997 to April 2, 2000, and 
100 percent thereafter.

In an administrative decision dated signed in October and 
November 2001, the RO determined that the error in selecting 
the proper effective date was solely administrative.  Thus, 
no overpayment was created.  38 C.F.R. § 3.500(b)(2).

In his substantive appeal, and in a VA Form 9, received in 
November 2001, the veteran raised the issue of entitlement to 
a permanent and total disability rating for PTSD.  The issue 
of permanency of the 100 percent rating has not been 
adjudicated by the RO, and it is referred to the RO for such 
adjudication.


REMAND

In the VA Form 9, received in September 2000 and again in 
November 2001, the veteran requested a hearing before a 
member of the Board at a local VA office.  The record does 
not reflect that he has been afforded the opportunity for 
such a hearing.

In view of the above, the case is remanded to the RO for the 
following actions:

The veteran should be scheduled for a 
hearing before a Board Member at the RO 
in accordance with current laws and 
regulations.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The veteran need take no further action unless 
notified otherwise, but may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); see also Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
afford the veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

